DETAILED ACTION
The present Office action is in response to the amendments filed on 31 DECEMBER 2020 and the most recent Information Disclosure Statement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Response to Amendment
Claims 1, 6-10, 13, 14, and 16-18 have been amended. Claims 2-5, 11, 12, 19, and 20 have been cancelled. Claims 1, 6-10, 13, 14, and 16-18 are pending and herein examined. No new subject matter was incorporated in the amendments.

Response to Arguments
Applicant’s arguments, see Remarks, filed 31 DECEMBER 2020, with respect to independent claims 1 and 18 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejection of claims 1 and 18 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: among the most relevant prior-arts of record (Jaspe Villanueva et al., “SSVDAGs: Symmetry-Aware Sparse Voxel DAGs” (hereinafter “Jaspe Villanueva”)) there is no teaching or suggestion for three unique distribution pattern of voxel data, where they are correlated relative to a first unique distribution pattern and a second unique distribution pattern having a high correlation and not a part of the bitstream. The disclosure of Jaspe Villanueva discloses merging voxel subtrees that are similar (e.g., high correlation). Jaspe Villanueva, p. 9, left column, “We thus consider two subtrees similar (and therefore merge them) if their content is identical.” The prior-art differs in that the similar subtree is identical and the claim requires a second unique distribution pattern not be identical (i.e., “unique”) and therefore it will not be merged, even if it has a high similarity. Furthermore, modifying Villanueva to include this feature would run contrary to Villanueva’s goal of a lossless compression without creating additional problems (e.g., maintain a lossless compression). For these reasons and Applicant’s arguments that have been considered persuasive in light of the claim limitations as well as the enabling portions of the specification, the claims are held allowable.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well for the further limitations set forth.
Any comments considered necessary by the Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably 
Claims 1, 6-10, 13, 14, and 16-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677.  The examiner can normally be reached on Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STUART D BENNETT/Examiner, Art Unit 2481